HENRIOD, Justice
(concurring).
I concur and believe that under the circumstances of this particular case the order denying a hearing on the petition for restoration of custody represented an abuse of discretion, and possibly, if carried out, might raise constitutional questions.
On May 23, 1960, petitioners filed their petition, asserting that they had won their bout with alcohol and were prepared to give the children proper care and attention. In what appears to this writer a rather ' unusual move, the juvenile court, the very "next day, on May 24, 1960, while the petition ;iwas pending, and before the authorities who had custody of the children.had made a reply to the petition as contemplated by Section 55-10-41, U.C.A.1953, signed an order authorizing the welfare department to procure the adoption of two of the children and to report back to the court after the adoption was consummated. This, in and of itself, seems to have violated the letter and spirit of the statute mentioned. The statute required the welfare authorities to reply to the parents’ petition within five days. These authorities did not comply with the statute, but chose to reply to the petition, not within five days, but 16 days thereafter on June 8, 1960. I believe that at this juncture, the statute, having been ignored, would not be applicable in this case. It obviously was designed to provide a quick hearing and a quick decision, but the court in this case made its. decision denying a hearing on July 12, 1960, fifty days after the filing of this petition.
In addition to the chronology mentioned above, the juvenile court; in its order depriving the parents of custody, specifically retained continuous jurisdiction “until said adoption is granted by a court having jurisdiction.” Having done soj without specifying the precise purpose therefor, I am of the opinion that in this particular .case inherently was included in such reservation of jurisdiction, a requirement that the least that could be done upon.petition for restoration of custody would be to hear the,natural parents out irf an .eleventh hour hope . that *400it could be established that a sincere effort had been made on the part of the parents to preserve the relationship of parent and child, re-establish confidence in and enjoy the companionship of those who are their own flesh and blood,- — and that their mission had been accomplished.
In passing, it is pointed out that the decree depriving the parents of custody recited that they “be and are hereby deprived of the custody, control and guardianship of said children and all of their parental rights be and are hereby terminated.” In the light of the court’s retention of jurisdiction, it seems to me that such language is as consonant with an interpretation that the parents were “temporarily” deprived of custody as is an interpretation that they were “permanently” deprived of such custody, — the latter interpretation having been placed on such language by Mr. Justice CALLISTER in his dissent. Being subject to more than one interpretation, it would seem that every reasonable doubt should be resolved in favor of the natural parent-child relationship, justifying at least another look at the situation, to determine if custody should or should not be restored.